                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     CRAIG K. MARTIN,                                    CASE NO. 18-cv-04653-YGR
                                   7                    Plaintiff,
                                                                                             ORDER GRANTING MOTION TO DISMISS
                                   8              vs.                                        WITH LEAVE TO AMEND
                                   9     MASOOD ORDIKHANI, ET AL.,                           Re: Dkt. No. 12
                                  10                    Defendants.

                                  11

                                  12          Pro se plaintiff Craig K. Martin commenced the instant action against defendants Masood
Northern District of California
 United States District Court




                                  13   Ordikhani, Harlan Kelly, Jr., Ivy Fine, Benjamin Poole, Kathy How,1 Michael L. Brown, and Does

                                  14   1 through 25, inclusive, in the Superior Court of the State of California, County of San Francisco

                                  15   related to his employment at the San Francisco Public Utilities Commission. Plaintiff alleges the

                                  16   following claims: (1) race discrimination, race-based harassment, and pretextual termination under

                                  17   the California Fair Employment and Housing Act (“FEHA”), Cal. Gov’t Code § 12940 et seq.,

                                  18   against all defendants2; (2) race discrimination under Title VII of the Civil Rights Act of 1964

                                  19   against all defendants; (3) wrongful termination in violation of public policy against Masood,

                                  20   Kelly, Jr., Fine, and Brown; (4) age discrimination against all defendants3; (5) libel per se against

                                  21   all defendants; (6) intentional infliction of emotional distress against all defendants; (7) negligent

                                  22   infliction of emotional distress against all defendants; (8) intentional interference with prospective

                                  23
                                              1
                                  24            Plaintiff apparently misspelled How’s name as “Howe” in his complaint. The Court
                                       employs the correct spelling of the name herein.
                                  25          2
                                                While plaintiff captions the first cause of action in his complaint as being asserted only
                                  26   against Ordikhani, the text of the cause of action indicates that it is actually brought against all
                                       defendants.
                                  27          3
                                               Plaintiff does not specify whether he brings his fourth cause of action under FEHA or the
                                  28   Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 621 et seq.
                                   1   economic advantage against all defendants; (9) and negligent interference with prospective

                                   2   economic advantage against all defendants. (See generally Complaint, Dkt. No. 1 at ECF pp. 7–

                                   3   24.)4 Defendants Ordikhani, Fine, Poole, and Brown (the “Moving Defendants”)5 subsequently

                                   4   removed the action to this Court pursuant to 28 U.S.C. § 1441, based on this Court’s original

                                   5   jurisdiction over actions arising under federal law, namely Title VII. See 28 U.S.C. § 1331.

                                   6          Now before the Court is a motion to dismiss pursuant to Federal Rule of Civil Procedure

                                   7   12(b)(6) filed by the Moving Defendants. (Dkt. No. 12.)6 Having carefully considered the papers

                                   8   submitted and the pleadings in this action, and for the reasons set forth below, the Court GRANTS

                                   9   the motion to dismiss WITH LEAVE TO AMEND.

                                  10   I.     LEGAL STANDARD
                                  11          Pursuant to Rule 12(b)(6), a complaint may be dismissed for failure to state a claim upon

                                  12   which relief may be granted. Dismissal for failure to state a claim under Rule 12(b)(6) is proper if
Northern District of California
 United States District Court




                                  13   there is a “‘lack of a cognizable legal theory or the absence of sufficient facts alleged under a

                                  14   cognizable legal theory.’” Conservation Force v. Salazar, 646 F.3d 1240, 1242 (9th Cir. 2011)

                                  15   (quoting Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988)). The complaint

                                  16   must plead “enough facts to state a claim [for] relief that is plausible on its face.” Bell Atl. Corp.

                                  17   v. Twombly, 550 U.S. 544, 570 (2007). A claim is plausible on its face “when the plaintiff pleads

                                  18   factual content that allows the court to draw the reasonable inference that the defendant is liable

                                  19   for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). If the facts alleged do

                                  20   not support a reasonable inference of liability, stronger than a mere possibility, the claim must be

                                  21   dismissed. Id. at 678–79. Mere “conclusory allegations of law and unwarranted inferences are

                                  22   insufficient to defeat a motion to dismiss.” Adams v. Johnson, 355 F.3d 1179, 1183 (9th Cir.

                                  23
                                              4
                                  24            In his opposition, plaintiff asserts that he is also bringing a claim for breach of the
                                       implied covenant of good faith and fair dealing. (Dkt. No. 16 at 8.) However, this claim is not
                                  25   included in his complaint, so the Court does not address it. In any event, such a claim would not
                                       impact the Court’s rulings herein.
                                  26          5
                                               According to the Moving Defendants, which refer to themselves as the “Served
                                  27   Defendants” in their briefing, plaintiff has not yet served defendants Kelly, Jr. and How.
                                              6
                                  28            Pursuant to Federal Rule of Civil Procedure 78(b) and Civil Local Rule 7-1(b) the Court
                                       previously vacated the hearing on the motion. (Dkt. No. 19.)
                                                                                       2
                                   1   2004).

                                   2   II.      DISCUSSION
                                   3            Plaintiff asserts both federal and state claims. The Court first considers plaintiff’s second

                                   4   cause of action for race discrimination under Title VII as such a claim could establish federal

                                   5   jurisdiction.

                                   6            A.     Plaintiff’s Second Cause of Action
                                   7            The Moving Defendants argue that plaintiff’s Title VII claim fails as a matter of law

                                   8   because Title VII does not impose individual liability for discrimination. The Court agrees.

                                   9            Title VII prohibits a covered “employer” from discharging or discriminating against a

                                  10   person based upon that individual’s “race, color, religion, sex, or national origin[.]” 42 US.C. §

                                  11   2000e-2(a)(1) (emphasis supplied). Thus, the Ninth Circuit has held that “individual defendants

                                  12   cannot be held liable for damages under Title VII[.]” Miller v. Maxwell’s Int’l Inc., 991 F.2d 583,
Northern District of California
 United States District Court




                                  13   587 (9th Cir. 1993); see also Craig v. M & O Agencies, Inc., 496 F.3d 1047, 1058 (9th Cir. 2007)

                                  14   (“We have long held that Title VII does not provide a separate cause of action against supervisors

                                  15   or co-workers.”).

                                  16            Plaintiff does not allege that any of the defendants employed him, or otherwise argue that

                                  17   they meet the definition of “employer” as defined by the statute. Accordingly, because Title VII

                                  18   does not impose liability on individual supervisors or other employees, plaintiff’s second cause of

                                  19   action for race discrimination under Title VII is DISMISSED WITH PREJUDICE to the extent it is

                                  20   being asserted against defendants in their individual capacities. Plaintiff is otherwise given

                                  21   LEAVE TO AMEND to permit him to allege a clear, plain statement of the basis for his claim under

                                  22   Title VII.

                                  23            B.     Plaintiff’s Fourth Cause of Action
                                  24            It is unclear whether plaintiff’s fourth cause of action for age discrimination asserts a

                                  25   federal claim based on the ADEA or a state claim based on FEHA. However, the Court assumes

                                  26   that he proceeds under the former out of an abundance of caution as it pertains to federal

                                  27   jurisdiction. In that context, the Moving Defendants argue that the ADEA does not impose

                                  28   individual liability for discrimination. Again, the Court agrees.
                                                                                           3
                                   1          The ADEA makes it unlawful for an employer “to fail or refuse to hire or to discharge any

                                   2   individual or otherwise discriminate against any individual . . . because of such individual’s

                                   3   age[.]” 29 U.S.C. § 623(a)(1). Thus, as with Title VII, the Ninth Circuit has held that the ADEA

                                   4   does not impose individual liability. See Miller, 991 F.2d at 587–88.

                                   5          Because, as discussed previously, none of the defendants are alleged to have employed

                                   6   plaintiff, they cannot be held liable under the ADEA. Accordingly, plaintiff’s fourth cause of

                                   7   action for age discrimination under the ADEA, insofar as such he brings such a claim, is

                                   8   DISMISSED WITH PREJUDICE to the extent it is being asserted against defendants in their

                                   9   individual capacities. As with plaintiff’s Title VII claim, plaintiff is otherwise afforded LEAVE TO

                                  10   AMEND so that can allege clearly the basis for his ADEA claim.7

                                  11          C.      Plaintiff’s Remaining Causes of Action
                                  12          Because the parties in this case are non-diverse, (see Complaint ¶¶ 1–7), the
Northern District of California
 United States District Court




                                  13   now-dismissed federal claims provide the sole basis for federal subject matter jurisdiction in this

                                  14   case. Plaintiff’s remaining claims are premised on California state law, namely: race

                                  15   discrimination, race-based harassment, and pretextual termination under FEHA; wrongful

                                  16   termination in violation of public policy; libel per se; intentional infliction of emotional distress;

                                  17   negligent infliction of emotional distress; intentional interference with prospective economic

                                  18   advantage; and negligent interference with prospective economic advantage. The Court has only

                                  19   supplemental jurisdiction over these claims, pursuant to 28 U.S.C. § 1367(a), if a federal claim

                                  20   survives. Accordingly, the Court DEFERS ruling on them unless and until a federal claim is

                                  21   properly alleged.8

                                  22   III.   CONCLUSION
                                  23          For the foregoing reasons, the Court DISMISSES WITH PREJUDICE (i) plaintiff’s claim

                                  24   under Title VII, and (ii) plaintiff’s claim under the ADEA (insofar as he brings such a claim), to

                                  25

                                  26          7
                                                 If plaintiff’s age discrimination claim is in fact not based on the ADEA, plaintiff should
                                  27   so indicate in his amended complaint.
                                              8
                                  28              The Court therefore does not address the Moving Defendants’ arguments regarding
                                       plaintiff’s state-law claims at this juncture.
                                                                                         4
                                   1   the extent these two claims are asserted against defendants in their individual capacities. The

                                   2   Court otherwise gives plaintiff LEAVE TO AMEND to allege clearly the basis for these claims. In

                                   3   addition, the Court DEFERS ruling on plaintiff’s state-law claims.

                                   4          Plaintiff may file an amended complaint by no later than December 5, 2018. Failure to

                                   5   file an amended complaint by this date may be deemed an admission that the federal claims should

                                   6   be dismissed. Any response thereto shall be filed fourteen (14) days after plaintiff’s filing.

                                   7          The Court advises plaintiff that additional assistance may be available by making an

                                   8   appointment with the Legal Help Center. There is no fee for this service. To make an

                                   9   appointment with the Legal Help Center in San Francisco, plaintiff may visit the San Francisco

                                  10   Courthouse, located at 450 Golden Gate Avenue, 15th Floor, Room 2796, San Francisco,

                                  11   California, 94102, or call 415/782-8982. To make an appointment with the Legal Help Center in

                                  12   Oakland, plaintiff may visit the Oakland Courthouse, located at 1301 Clay Street, 4th Floor, Room
Northern District of California
 United States District Court




                                  13   470S, Oakland, California, 94612, or call 415/782-8982. The Help Center’s website is available at

                                  14   http://www.cand.uscourts.gov/helpcentersf.

                                  15          This Order terminates Docket Number 12.

                                  16          IT IS SO ORDERED.

                                  17

                                  18   Dated: November 2, 2018
                                                                                                  YVONNE GONZALEZ ROGERS
                                  19                                                         UNITED STATES DISTRICT COURT JUDGE
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         5
